Citation Nr: 1737458	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  14-32 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the left knee (left knee disability).

2. Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the right knee (right knee disability).

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Friend


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971, during the Vietnam Era.  During this period of service, he received the National Defense Service Medal.  Thereafter, he served on active duty from August 1981 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The decision denied increased ratings for right and left knee disability as well as entitlement to TDIU.  Subsequently, jurisdiction was transferred to the RO in New York, New York.  

In April 2015, the Veteran testified before the undersigned at a Board hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

At the Veteran's most recent VA examination in June 2014, it was noted that the Veteran reported flare-ups of the disability, but there was no indication as to whether there was additional limitation of motion during the flare-ups.  VA is required to seek this information.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45 (2016).

None of the examinations above contain the necessary findings to evaluate functional loss during flare-ups.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

Moreover, the Veteran also testified that stiffness and pain in his knees had increased since he was examined last.  See April 2015 Board Hearing Transcript at 8; see also VAOPGCREC 11-95 (April 7, 1995).  For these reasons, the Board finds a remand is necessary to obtain another VA examination.  

The issue of entitlement to TDIU is inextricably intertwined with the increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991), overruled on other grounds by Tyrues v. Shinseki, 23 Vet. App. 166 (2009); Anglin v. West, 11 Vet. App. 361, 367 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of the Veteran's VA treatment for knee disabilities since June 2014;

2.  Schedule the Veteran for a VA examination to assess the current severity of his left and right knee disabilities.

The examiner should review the complete record, and:

a.  Conduct range of motion testing for each knee on active and passive motion as well as weight-bearing and non-weight-bearing; and estimate the extent of any instability or subluxation.  

b.  Report any additional limitation of motion due to pain, weakness, incoordination, fatigue or flare-ups in degrees.

c.  Ask the Veteran to report the extent of limitation of motion during flare-ups; and opine whether these reports are consistent with the disability demonstrated in the record and at the examination. 

Report any other functional loss based on his report of flare-ups; and discuss its impact and severity.

d.  Discuss the functional effects of the knee disabilities in terms of their impact on his ability to engage in physical and/or sedentary employment.  

3.  If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).

